DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mishra et al (U.S. Pub. No. 2009/0222540 A1) and Anis Quali et al : Towards achieving practical GPON FTTH designs”, 2015 IEEE 20th International workshop in computer aided modeling and design of communication links and networks (CAMAD), 7 September 2015 (2015-09-07), pages 108-113, XP032856731, DPI:10.1109/CMAD.2015.7390490, (referred to as Quali).

As per claims 1 Mishra disclosed a method for providing telecommunications services in a telecommunications network (Figure.7, paragraphs 186 and 187) {The OSS architecture for a Tier 1 operator in the Resource Engineering and Service Fulfilment stacks. The resource engineering planning stack comprises three components that are relevant to planning network evolution.}, the method comprising: obtaining a site footprint of a geographic region having a plurality of sites associated with a connection type of the telecommunications network (figure.8 and 4, paragraph 203) {Initially, utilization data is populated in the Planning Engine from Resource Planning.}, (paragraph.277-281) {Area locations and Site locations} (paragraph.113) {predicted demand for a type of network resource at the given location}; generating one or more buildable subgroups (Figure.8, paragraph.204) {Service demands are mapped onto underlying domains using a map of location-based capability--the Capability Plan}, (paragraphs. 302, 305-306, 309-311) {Capability Plan will then construct data instances of locations of a given type, with capabilities as permitted. Domain classifications--Define the available domain types, such as Access, Backhaul, Core. Site classifications--Define functional classes for locations such as Access Node, Metro, Core, Service  Connection cardinality between sites--based on the site classes and connection types (e.g. Metro sites are dual-homed to Core sites). Connection ordinality of sites--determining the containment hierarchy, e.g. Metro Node site also implies an Access Node capability. Service type/Domain mapping--allowed service types for a domain each defining geospatial boundaries of a contiguous build area of the connection type}, intersecting the one or more buildable subgroups with geospatial locations of a plurality of sites without the connection type (Figures 5 and 8, paragraph.205) {The network evolution is then planned for each domain and its capacity requirements. The planning system can be validated against the underlying inventory data} (paragraphs.211-213) {Typical use cases include: Network extension. Network capacity and capability expansion in response to projected future traffic growth. By mentioning expansion in response to projected future growth Mishra implicitly discloses the expansion of  a connection type to an area without the connection type implicit intersection of area without current and future connection types}; and generating a telecommunications build plan for providing the connection type to at least one of the plurality of sites without the connection type when a geospatial location of the at least one of the plurality of sites intersects with one or more buildable subgroups (Figures 7 and 8, paragraph.206) { The deltas (i.e. differences) to the abstract network are captured as planning requests. A manual checkpoint and dialogue to ERP systems (6) for budgetary level validation may follow, before the request is passed down to the Resource Planning system for detailed design (7).}, (paragraph. 382-385) { On receipt of the build plan message, the underlying Resource Planning will generate an Order object corresponding to the plan. In addition to the order object, a project will be created per top level element (n x Location, or n x Circuit). A default project type is preferably supplied for each of these: [0383] Build Plan--Location [0384] Build Plan--Capacity [0385] Build Plan--Topology}.
However Mishra did not explicitly disclose one or more buildable subgroups defining geospatial boundaries of a contiguous build area of the connection type and each having a subset of the plurality of sites. In the same field of endeavor, Quali disclosed one or more buildable subgroups defining geospatial boundaries of a contiguous build area of the connection type and each having a subset of the plurality of sites (Chapter IV, section C) { For each planning area it is assumed that eh following information is provided: the location of customer premises C”} (Figure.3) (Chapter II, last paragraph) {GPON FTTH approach that uses geographical road information} (Figure.4) labeled “Road Segments used by a DP boundary}, and {Colored polygons in Figures 3, 4, 7}.

It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated one or more buildable subgroups defining geospatial boundaries of a contiguous build area of the connection type and each having a subset of the plurality of sites as disclosed by Quali in the method disclosed by Mishra in order to make the method more robust, scalable and user friendly.

As per claim 10 Mishra disclosed a network planning device comprising: one or more processors; and a memory comprising instructions that, when executed by the one or more processors, perform the operations (paragraph.62) of: obtaining, from a database in communication with the one or more processors, geospatial locations of a plurality of sites within a geographic region and associated with a connection to a telecommunications network (figure.8 and 4, paragraph 203) {Initially, utilization data is populated in the Planning Engine from Resource Planning.}, (paragraph.277-281) {Area locations and Site locations} (paragraph.113) {predicted demand for a type of network resource at the given location}; subdividing, based on a type of connection to the telecommunications network, the plurality of sites into a plurality of subsets of the plurality of sites (figure.8 and 4, paragraph 203) {Initially, utilization data is populated in the Planning Engine from Resource Planning.}, (paragraph.277-281) {Area locations and Site locations} (paragraph.113) {predicted demand for a type of network resource at the given location}; generating, based on a first subset of the plurality of sites, one or more buildable subgroups (Figure.8, paragraph.204) {Service demands are mapped onto underlying domains using a map of location-based capability--the Capability Plan}, (paragraphs. 302, 305-306, 309-311) {Capability Plan will then construct data instances of locations of a given type, with capabilities as permitted. Domain classifications--Define the available domain types, such as Access, Backhaul, Core. Site classifications--Define functional classes for locations such as Access Node, Metro, Core, Service  Connection cardinality between sites--based on the site classes and connection types (e.g. Metro sites are dual-homed to Core sites). Connection ordinality of sites--determining the containment hierarchy, e.g. Metro Node site also implies an Access Node capability. Service type/Domain mapping--allowed service types for a domain each defining geospatial boundaries of a contiguous build area of the connection type}; intersecting the one or more buildable subgroups with geospatial locations of a second subset of the plurality of sites (Figures 5 and 8, paragraph.205) {The network evolution is then planned for each domain and its capacity requirements. The planning system can be validated against the underlying inventory data} (paragraphs.211-213) {Typical use cases include: Network extension. Network capacity and capability expansion in response to projected future traffic growth. By mentioning expansion in response to projected future growth Mishra implicitly discloses the expansion of  a connection type to an area without the connection type implicit intersection of area without current and future connection types} corresponding to a second connection type to the telecommunications network  (paragraph,113) {The addition of a certain type of device to the network may require other supporting devices to be added}; and generating a telecommunications build plan for providing the first connection type to at least one site of the second subset of the plurality of sites based on the intersection of the one or more buildable subgroups with geospatial locations of the second subset of the plurality of sites (Figures 7 and 8, paragraph.206) { The deltas (i.e. differences) to the abstract network are captured as planning requests. A manual checkpoint and dialogue to ERP systems (6) for budgetary level validation may follow, before the request is passed down to the Resource Planning system for detailed design (7).}, (paragraph. 382-385) { On receipt of the build plan message, the underlying Resource Planning will generate an Order object corresponding to the plan. In addition to the order object, a project will be created per top level element (n x Location, or n x Circuit). A default project type is preferably supplied for each of these: [0383] Build Plan--Location [0384] Build Plan--Capacity [0385] Build Plan--Topology}.
However Mishra did not explicitly disclose each defining geospatial boundaries of a contiguous build area, the first subset corresponding to a first connection type to the telecommunications network. In the same field of endeavor, Quali disclosed each defining geospatial boundaries of a contiguous build area, the first subset corresponding to a first connection type to the telecommunications network (Chapter IV, section C) {For each planning area it is assumed that eh following information is provided: the location of customer premises C”} (Figure.3) (Chapter II, last paragraph) {GPON FTTH approach that uses geographical road information} (Figure.4) labeled “Road Segments used by a DP boundary}, and {Colored polygons in Figures 3, 4, 7}.

It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated each defining geospatial boundaries of a contiguous build area, the first subset corresponding to a first connection type to the telecommunications network as disclosed by Quali in the method disclosed by Mishra in order to make the method more robust, scalable and user friendly.


As per claims 18 Mishra disclosed a system for managing a telecommunications network, the system comprising: a database storing site information of a plurality of sites connected to a network (paragraph.151) {Database interface 124 generates corresponding database instructions 154 which are passed to the database's database management system (DBMS) for execution. For example, in a typical relational database, the database commands 154 may be in the form of SQL statements or calls to stored procedures}, the site information comprising, for each site of the plurality of sites, a geospatial location and at least one source key corresponding to a type of connection between the site and network (Figure.8 and 4, paragraph 203) {Initially, utilization data is populated in the Planning Engine from Resource Planning.}, (paragraph.277-281) {Area locations and Site locations} (paragraph.113) {predicted demand for a type of network resource at the given location}; and a network computing device in communication with the database (paragraph.151) and for: generating a network site footprint for a geographic region, the network site footprint comprising a subset of the plurality of sites connected to the network associated with a connection type to the telecommunications network (Figure.8 and 4, paragraph 203) {Initially, utilization data is populated in the Planning Engine from Resource Planning.}, (paragraph.277-281) {Area locations and Site locations} (paragraph.113) {predicted demand for a type of network resource at the given location}; intersecting one or more buildable subgroups (Figure.8, paragraph.204) {Service demands are mapped onto underlying domains using a map of location-based capability--the Capability Plan}, (paragraphs. 302, 305-306, 309-311) {Capability Plan will then construct data instances of locations of a given type, with capabilities as permitted. Domain classifications--Define the available domain types, such as Access, Backhaul, Core. Site classifications--Define functional classes for locations such as Access Node, Metro, Core, Service  Connection cardinality between sites--based on the site classes and connection types (e.g. Metro sites are dual-homed to Core sites). Connection ordinality of sites--determining the containment hierarchy, e.g. Metro Node site also implies an Access Node capability. Service type/Domain mapping--allowed service types for a domain each defining geospatial boundaries of a contiguous build area of the connection type}, with geospatial locations of a plurality of sites without the connection type of the network, the geospatial locations of the plurality of sites without the connection type being within one of the one or more buildable subgroups (Figures 5 and 8, paragraph.205) {The network evolution is then planned for each domain and its capacity requirements. The planning system can be validated against the underlying inventory data} (paragraphs.211-213) {Typical use cases include: Network extension. Network capacity and capability expansion in response to projected future traffic growth. By mentioning expansion in response to projected future growth Mishra implicitly discloses the expansion of  a connection type to an area without the connection type implicit intersection of area without current and future connection types}; and generating a telecommunications build plan for providing the connection type to at least one of the plurality of sites without the connection type based on the intersection of the one or more buildable subgroups with geospatial locations of a plurality of sites without the connection type (Figures 7 and 8, paragraph.206) { The deltas (i.e. differences) to the abstract network are captured as planning requests. A manual checkpoint and dialogue to ERP systems (6) for budgetary level validation may follow, before the request is passed down to the Resource Planning system for detailed design (7).}, (paragraph. 382-385) { On receipt of the build plan message, the underlying Resource Planning will generate an Order object corresponding to the plan. In addition to the order object, a project will be created per top level element (n x Location, or n x Circuit). A default project type is preferably supplied for each of these: [0383] Build Plan--Location [0384] Build Plan--Capacity [0385] Build Plan--Topology}.
However Mishra did not explicitly disclose defining geospatial boundaries of a contiguous build area of the connection type and each having a subset of the plurality of sites.  In the same field of endeavor, Quali disclosed defining geospatial boundaries of a contiguous build area of the connection type and each having a subset of the plurality of sites (Chapter IV, section C) {For each planning area it is assumed that eh following information is provided: the location of customer premises C”} (Figure.3) (Chapter II, last paragraph) {GPON FTTH approach that uses geographical road information} (Figure.4) labeled “Road Segments used by a DP boundary}, and {Colored polygons in Figures 3, 4, 7}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated defining geospatial boundaries of a contiguous build area of the connection type and each having a subset of the plurality of sites as disclosed by Quali in the method disclosed by Mishra in order to make the method more robust, scalable and user friendly.


As per claim 2 Mishra-Quali disclosed the method of claim 1 further comprising: obtaining, from a database of the telecommunications network, a plurality of site identifiers associated with the telecommunications network for the geographic region (Mishra, paragraph.151) {Database interface 124 generates corresponding database instructions 154 which are passed to the database's database management system (DBMS) for execution. For example, in a typical relational database, the database commands 154 may be in the form of SQL statements or calls to stored procedures}.

As per claim 3 Mishra-Quali disclosed the method of claim 2 wherein each of the plurality of site identifiers comprises a primary site identifier and at least one network source key associated with a type of connection to the telecommunications network (Mishra, Figure.8 and 4, paragraph 203) {Initially, utilization data is populated in the Planning Engine from Resource Planning.}, (Mishra, paragraph.277-281) {Area locations and Site locations} (Mishra, paragraph.113) {predicted demand for a type of network resource at the given location}.

As per claim 4 Mishra-Quali disclosed the method of claim 3 further comprising: subdividing the plurality of site identifiers based on the at least one network source key of the plurality of site identifiers, wherein a subdivision of the plurality of site identifiers comprises sites with a network source key associated with the connection type of the site footprint (Mishra, Figure.8 and 4, paragraph 203) {Initially, utilization data is populated in the Planning Engine from Resource Planning.}, (Mishra, paragraph.277-281) {Area locations and Site locations} (Mishra, paragraph.113) {predicted demand for a type of network resource at the given location}.

As per claim 5 Mishra-Quali disclosed the method of claim 4 wherein the network source key associated with the connection type of the site footprint indicates a fiber-based connection of the primary site identifier (Mishra, paragraph.285) {Physical Capabilities. Represents the high level or strategic view of the location. It includes the routes between Area Locations, which is a technology independent indication of the potential physical connectability of Area Locations. It is similar in concept to strategic cables or ducts.}.

As per claim 6 Mishra-Quali disclosed the method of claim 4 further comprising: assigning the subdivision of the plurality of site identifiers as the site footprint (Mishra, Figure.8 and 4, paragraph 203) {Initially, utilization data is populated in the Planning Engine from Resource Planning.}, (Mishra, paragraph.277-281) {Area locations and Site locations} (Mishra, paragraph.113) {predicted demand for a type of network resource at the given location}. 
As per claim 7 Mishra-Quali disclosed the method of claim 2 further comprising: classifying each of the plurality of sites without the connection type based on a number of network source keys associated with a corresponding site of the plurality of sites (Mishra, Figure.8 and 4, paragraph 203) {Initially, utilization data is populated in the Planning Engine from Resource Planning.}, (Mishra, paragraph.277-281) {Area locations and Site locations} (Mishra, paragraph.113) {predicted demand for a type of network resource at the given location}.

As per claim 8 Mishra-Quali disclosed the method of claim 7 further comprising: subdividing the plurality of sites without the connection type based on the classification of each of the plurality of sites without the connection type (Mishra, Figures 5 and 8, paragraph.205) {The network evolution is then planned for each domain and its capacity requirements. The planning system can be validated against the underlying inventory data} (paragraphs.211-213) {Typical use cases include: Network extension. Network capacity and capability expansion in response to projected future traffic growth. By mentioning expansion in response to projected future growth Mishra implicitly discloses the expansion of  a connection type to an area without the connection type implicit intersection of area without current and future connection types}.

As per claim 9 Mishra-Quali disclosed the method of claim 8 wherein generating the telecommunications build plan is based at least on the subdivision of the plurality of sites without the connection type based on the classification (Mishra, Figures 5 and 8, paragraph.205) {The network evolution is then planned for each domain and its capacity requirements. The planning system can be validated against the underlying inventory data} (paragraphs.211-213) {Typical use cases include: Network extension. Network capacity and capability expansion in response to projected future traffic growth. By mentioning expansion in response to projected future growth Mishra implicitly discloses the expansion of  a connection type to an area without the connection type implicit intersection of area without current and future connection types}.


As per claim 11 Mishra-Quali disclosed the network planning device of claim 10 wherein the one or more processors further perform the operation of:  generating a fully connected buildable area for the geospatial locations of the plurality of sites, the fully connected buildable area including each of the plurality of sites having a connection to at least one neighboring site, such that an entirety of the plurality of sites are connected along a set of paths (Mishra, Figure.8, paragraph.204) {Service demands are mapped onto underlying domains using a map of location-based capability--the Capability Plan}, (paragraphs. 302, 305-306, 309-311) {Capability Plan will then construct data instances of locations of a given type, with capabilities as permitted. Domain classifications--Define the available domain types, such as Access, Backhaul, Core. Site classifications--Define functional classes for locations such as Access Node, Metro, Core, Service  Connection cardinality between sites--based on the site classes and connection types (e.g. Metro sites are dual-homed to Core sites). Connection ordinality of sites--determining the containment hierarchy, e.g. Metro Node site also implies an Access Node capability. Service type/Domain mapping--allowed service types for a domain each defining geospatial boundaries of a contiguous build area of the connection type}.

As per claim 12 Mishra-Quali disclosed the network planning device of claim 10 wherein the one or more processors further perform the operation of:
obtaining, from the database, a plurality of site identifiers each associated with a corresponding site of the plurality of sites and comprising a primary site identifier and at least one connection identifier associated with a type of connection between the corresponding site and the telecommunications network (Mishra, Figures 7 and 8, paragraph.206) {The deltas (i.e. differences) to the abstract network are captured as planning requests. A manual checkpoint and dialogue to ERP systems (6) for budgetary level validation may follow, before the request is passed down to the Resource Planning system for detailed design (7).}, (Mishra, paragraph. 382-385) {On receipt of the build plan message, the underlying Resource Planning will generate an Order object corresponding to the plan. In addition to the order object, a project will be created per top level element (n x Location, or n x Circuit). A default project type is preferably supplied for each of these: [0383] Build Plan--Location [0384] Build Plan--Capacity [0385] Build Plan--Topology}.

As per claim 13 Mishra-Quali disclosed the network planning device of claim 12 wherein the one or more processors further perform the operation of: classifying each of the plurality of sites based on a number of connection identifiers associated with a corresponding site of the plurality of sites (paragraph.118) {Capability plan models the network in terms of network capabilities (typically associated with network locations or connections between network locations)}.

As per claim 14 Mishra-Quali disclosed the network planning device of claim 13 wherein the one or more processors further perform the operation of: subdividing, based on the classification of each of the plurality of sites, the intersection of the one or more buildable subgroups with geospatial locations of the second subset of the plurality of sites (Mishra, Figures 5 and 8, paragraph.205) {The network evolution is then planned for each domain and its capacity requirements. The planning system can be validated against the underlying inventory data} (paragraphs.211-213) {Typical use cases include: Network extension. Network capacity and capability expansion in response to projected future traffic growth. By mentioning expansion in response to projected future growth Mishra implicitly discloses the expansion of  a connection type to an area without the connection type implicit intersection of area without current and future connection types}.

As per claim 15 Mishra-Quali disclosed the network planning device of claim 14 wherein the telecommunications build plan comprises a build plan for the plurality of sites of the subdivided intersection of the one or more buildable subgroups with geospatial locations of the second subset of the plurality of sites (Mishra, Figure.8, paragraph.204) {Service demands are mapped onto underlying domains using a map of location-based capability--the Capability Plan}, (paragraphs. 302, 305-306, 309-311) {Capability Plan will then construct data instances of locations of a given type, with capabilities as permitted. Domain classifications--Define the available domain types, such as Access, Backhaul, Core. Site classifications--Define functional classes for locations such as Access Node, Metro, Core, Service  Connection cardinality between sites--based on the site classes and connection types (e.g. Metro sites are dual-homed to Core sites). Connection ordinality of sites--determining the containment hierarchy, e.g. Metro Node site also implies an Access Node capability. Service type/Domain mapping--allowed service types for a domain each defining geospatial boundaries of a contiguous build area of the connection type}.

As per claim 16 Mishra-Quali disclosed the network planning device of claim 10 wherein the first connection type (Mishra, paragraph.113) is associated with a fiber-based connection (paragraph.285) {Physical Capabilities. Represents the high level or strategic view of the location. It includes the routes between Area Locations, which is a technology independent indication of the potential physical connectability of Area Locations. It is similar in concept to strategic cables or ducts.}.

As per claim 17 Mishra-Quali disclosed the network planning device of claim 10 wherein the second connection type (Mishra, Paragraph.113) is associated with an indication of a qualification of the corresponding site to receive a fiber-based connection (Mishra, paragraph.285) {Physical Capabilities. Represents the high level or strategic view of the location. It includes the routes between Area Locations, which is a technology independent indication of the potential physical connectability of Area Locations. It is similar in concept to strategic cables or ducts.}. 
As per claim 19 Mishra-Quali disclosed the system of claim 18 wherein the set of paths of the buildable connections of the plurality of sites is based a distance constraint between the plurality of sites (Mishra, paragraphs.32 and 284-285) {Physical Capabilities. Represents the high level or strategic view of the location. It includes the routes between Area Locations, which is a technology independent indication of the potential physical connectability of Area Locations. It is similar in concept to strategic cables or ducts.}.

As per claim 20 Mishra-Quali disclosed the system of claim 18 wherein the connection type of the network is a fiber-based connection (Mishra, paragraph.223).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.

Applicant's future amendments need to comply with the requirements of MPEP § 
714.02, MPEP § 2163.04 and MPEP § 2163.06. 

"with respect to newly added or amended claims, applicant should show support  in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added). 

"The use of a confusing variety of terms for the same thing should not be permitted. 

New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 
(Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

 Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced." 

"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASGHAR H BILGRAMI whose telephone number is (571)272-3907. The examiner can normally be reached M-F 6 AM to 9 PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASGHAR H BILGRAMI/Primary Examiner, Art Unit 2647